112 F.3d 513
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Thomas A. FASCETTI, Appellant,v.INTERNATIONAL PAPER COMPANY, a New York corporation, Appellee.
No. 96-3065.
United States Court of Appeals, Eighth Circuit.
Submitted April 16, 1997.Filed May 7, 1997.

Before BOWMAN, WOLLMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Thomas A. Fascetti appeals from the order of the District Court1 granting summary judgment to International Paper Company, the defendant in this case of, among other things, alleged employment discrimination based on age.  Having considered the briefs and record and the arguments of the parties, we conclude that no error of law appears and that summary judgment was correctly entered against Fascetti on all of his claims.  Accordingly, the judgment of the District Court is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable Donald J. Stohr, United States District Judge for the Eastern District of Missouri